

	

		II

		109th CONGRESS

		1st Session

		S. 1463

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To clarify that the Small Business

		  Administration has authority to provide emergency assistance to

		  non-farm-related small business concerns that have suffered substantial

		  economic harm from drought.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Drought Relief Act of

			 2005.

		2.Findings

			Congress finds that—

				(1)as of July 2002, when this Act was

			 originally introduced in the 107th Congress as Senate Bill S. 2734, more than

			 36 States (including Massachusetts, Montana, Texas, and Nevada) had suffered

			 from continuing drought conditions;

				(2)as of July 2005, drought continues to be a

			 serious national problem, with 19 States suffering from severe to extreme

			 drought conditions;

				(3)droughts have a negative effect on State

			 and regional economies;

				(4)many small businesses in the United States

			 sell, distribute, market, or otherwise engage in commerce related to water and

			 water sources, such as lakes, rivers, and streams;

				(5)many small businesses in the United States

			 suffer economic injury from drought conditions, leading to revenue losses, job

			 layoffs, and bankruptcies;

				(6)these small businesses need access to

			 low-interest loans for business-related purposes, including paying their bills

			 and making payroll until business returns to normal;

				(7)absent a legislative change, the practice

			 of the Small Business Administration of permitting only agriculture and

			 agriculture-related businesses to be eligible for Federal disaster loan

			 assistance as a result of drought conditions would likely continue;

				(8)during the past several years small

			 businesses that rely on the Great Lakes have suffered economic injury as a

			 result of lower than average water levels, resulting from low precipitation and

			 increased evaporation, and there are concerns that small businesses in other

			 regions could suffer similar hardships beyond their control and that they

			 should also be eligible for assistance; and

				(9)it is necessary to amend the

			 Small Business Act to clarify that

			 non-farm-related small businesses that have suffered economic injury from

			 drought are eligible to receive financial assistance through Small Business

			 Administration Economic Injury Disaster Loans.

				3.Disaster relief for

			 small business concerns damaged by drought

			(a)Drought

			 disaster authority

				(1)Definition of

			 disasterSection 3(k) of the

			 Small Business Act (15 U.S.C. 632(k))

			 is amended—

					(A)by inserting (1) after

			 (k); and

					(B)by adding at the end the following:

						

							(2)For purposes of section 7(b)(2), the term

				disaster includes—

								(A)drought; and

								(B)below average water levels in the Great

				Lakes, or on any body of water in the United States that supports commerce by

				small business

				concerns.

								.

					(2)Drought

			 disaster relief authoritySection 7(b)(2) of the

			 Small Business Act (15 U.S.C.

			 636(b)(2)) is amended—

					(A)by inserting (including drought),

			 with respect to both farm-related and non-farm-related small business

			 concerns, before if the Administration; and

					(B)in subparagraph (B), by striking the

			 Consolidated Farmers Home Administration Act of 1961 (7 U.S.C. 1961)

			 and inserting the following: section 321 of the

			 Consolidated Farm and Rural Development

			 Act (7 U.S.C. 1961), in which case, assistance under this paragraph

			 may be provided to farm-related and non-farm-related small business concerns,

			 subject to the other applicable requirements of this paragraph.

					(b)Limitation on

			 loansFrom funds otherwise

			 appropriated for loans under section 7(b) of the Small Business Act (15 U.S.C. 636(b)), not more

			 than $9,000,000 may be used during each of fiscal years 2005 through 2008, to

			 provide drought disaster loans to non-farm-related small business concerns in

			 accordance with this Act and the amendments made by this Act.

			(c)Prompt response

			 to disaster requestsSection

			 7(b)(2)(D) of the Small Business Act

			 (15 U.S.C. 636(b)(2)(D)) is amended by striking Upon receipt of such

			 certification, the Administration may and inserting Not later

			 than 30 days after the date of receipt of such certification by a Governor of a

			 State, the Administration shall respond in writing to that Governor on its

			 determination and the reasons therefore, and may.

			4.Rulemaking

			Not later than 45 days after the date of

			 enactment of this Act, the Administrator of the Small Business Administration

			 shall promulgate final rules to carry out this Act and the amendments made by

			 this Act.

			

